The judgment of conviction is reversed and a new trial ordered on account of the reception in evidence of an admission against interest made by appellant after indictment and while in jail (People v. Meyer, 11 N Y 2d 162; People v. Di Biasi, 7 N Y 2d 544). Upon the new trial, the Grand Jury minutes of testimony by the People’s witnesses who testify at the trial should be exhibited to defendant’s counsel (People v. Rosario, 9 N Y 2d 286).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voobhis, Bttbke, Scileppi and Bergan.